Citation Nr: 1424914	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine on a direct basis.

2. Entitlement to service connection for DDD as secondary to service-connected disabilities, to include hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This matter was previously remanded by the Board for further development in May 2012.

The Veteran testified before the undersigned at a Travel Board hearing in November 2010; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of service connection for DDD as secondary to service-connected disabilities, to include hallux valgus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disability was not affirmatively shown to have been present coincident with service; arthritis was not manifested to a compensable degree within one year from the date of separation from service; and a lumbar spine disability, first diagnosed after service beyond the one-year presumptive period for arthritis as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in service; and service connection for a lumbar spine disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim was initially adjudicated by the RO October 1989, and was reopened by the Board in May 2012 on the basis of new and material evidence submitted.  The RO had provided a VCAA-compliant letter to the Veteran in October 2006 (also compliant for purposes of reopening the claim of service connection) after the initial adjudication of his claim.  However, the timing deficiency was cured by readjudication of the claim by way of subsequently issued supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  
The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in May 2012, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his lumbar spine disability.  On the issue of direct service connection, the RO complied with the Board's remand instructions by attempting to retrieve any updated medical records and obtaining a medical opinion on the etiology of his lumbar spine disability.  An independent medical opinion was sought from Dr. J.M. in May 2012.  Dr. J.M. reviewed the claims folder, to include all relevant evidence pertaining to the claim, considered the Veteran's history, and provided an adequate etiological opinion as to direct service connection based upon the facts of the Veteran's case and his medical knowledge.  However, as the secondary matter is being remanded herein, there was not substantial compliance with respect to furnishing an adequate opinion on the issue of secondary service connection.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Although the undersigned held the record open for 60 days for submission of additional evidence (e.g., medical opinion), the Veteran has not submitted any additional evidence in support of his claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran avers that his current lumbar spine disability is due to service.  Specifically, he contends that his current DDD of the lumbar spine is due to the various back injuries he has sustained in service.

First, the Board notes that the Veteran has a diagnosis of DDD of the lumbar spine as noted in December 2008.  Hence, a current disability is demonstrated.  See Holton, 557 F.3d at 1366.  

Service treatment records show that in March 1982, the Veteran complained of midback pain and musculoskeletal strain was diagnosed.  A January 1983 complaint of low back pain was diagnosed as myositis.  In April 1984, the Veteran pulled a muscle in his back and it was diagnosed as a mild muscle strain.  In May 1985, the Veteran complained of low back pain.  Another diagnosis of low back strain was made in November 1988.  Upon periodic examinations in June 1986, the Veteran's spine was normal.  Upon VA examination in September 1989 subsequent to his discharge from service, the Veteran complained of lower back pain, but upon physical examination, the Veteran retained full range of motion.  Also X-ray studies conducted at that time showed normal results of the lumbar spine - disc spaces were intact.  There was no arthritis and no lumbar spine pathology noted during service and shortly after separation from service.  

The Veteran first demonstrates low back pathology as confirmed by X-ray evidence in 1993, several years after separation from service in 1989.  In June 1993, X-ray studies showed mild bony degenerative changes in the lumbar spine.  July 2003 X-rays showed bilateral lumbar spine facet osteoarthritis.  July 2006 MRI results revealed partial degenerative disc desiccation at L3-L4 and L4-L5.  Impression was moderate canal stenosis at L4-L5; spondylosis in the rest of the spine.  

The Veteran underwent a VA examination in December 2008 where DDD was observed on X-ray studies.  The Veteran was diagnosed with DDD and spinal canal stenosis.  The examiner provided a negative nexus opinion with respect to both direct service connection and secondary service connection without any accompanied rationale.  The claims file was returned to the same examiner in February 2010.  He submitted an addendum opinion to which he stated, in relevant part, "it is my medical opinion and judgment that [the Veteran's] complaints in the military service of muscle strain and myositis do not translate into the diagnosis of spinal canal stenosis and degenerative disc disease.  I do not think that his injuries were severe enough to have caused his current condition, and therefore it is my opinion that in-service low back complaints are unrelated to his current status."  The Board remanded for a new medical opinion as no rationale was used to support his opinion regarding aggravation for the issue of secondary service connection.  Otherwise, the Board found that the February 2010 examiner's opinion as to direct service connection was adequate.

Dr. J.M., the May 2012 medical examiner, reviewed the evidence of record and considered the Veteran's lay testimony.  With respect to the issue of direct service connection, Dr. J.M. outlined the Veteran's relevant medical history as pertaining to his back injuries and diagnoses in service.  Dr. J.M. agreed with the opinion of the February 2010 VA examiner in finding against a nexus between the Veteran's back conditions identified in service and his current lumbar spine disability.  He agreed that complaints of muscle strain and soreness in service did not translate into the diagnosis of spinal stenosis and DDD.  

The Board notes that the Veteran first presented signs of lumbar spine pathology in June 1993 as X-ray studies demonstrated mild bony degenerative changes in the lumbar spine.  From there, it is apparent that the Veteran's lumbar spine worsened, manifesting as DDD noted on MRI studies in July 2006.  Thus, the Veteran did not demonstrate a lumbar spine disability in service, at separation from service in 1989, or within one year of separation from service.  Accordingly, the presumptive service connection regulations for a disability that is manifest to a compensable degree within one year of discharge from service are not available in this instance.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that the crux of the matter with respect to direct service connection is whether there is a competent and credible nexus linking the Veteran's current lumbar spine disability to his active duty service.  

With respect to nexus, as previously described, the Board notes the predominant negative nexus opinion in the record, first rendered by the February 2010 VA examiner, and later confirmed by Dr. J.M.  Both of these examiners considered the Veteran's full medical history, to include service treatment records documenting low back complaints and diagnoses, his lay statements of continued low back pain, his current disability manifested by DDD of the lumbar spine and spinal stenosis, and rendered an opinion based upon the facts of the Veteran's case and applied medical principles.  Dr. J.M. considered the reasoning of the February 2010 examiner and concluded the same.  Dr. J.M., in his May 2012 report, outlined the Veteran's incidents of back problems in service and explained the reasons for his conclusion based on the evidence of record, thus his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Although Dr. J.M. made a typographical error when he referenced complaints of intermittent low back pain noted on a September 1, 1988 service treatment record, it is clear that he was referencing the November 1988 service treatment record entry which is noted directly beneath the September 1988 entry.  Dr. J.M.'s opinion is based upon an accurate understanding the Veteran's service medical history as it pertains to the Veteran's back.

The Board has carefully considered the Veteran's statements and submissions with respect to his claim for purposes of direct service connection.  The Board is clear on the fact that the Veteran is competent to assert the nature of his symptoms, to include the onset, duration, location of pain, and anything else with respect to his first hand observations.  See Layno, 6 Vet. App. at 470.

To the extent that the Veteran believes he is competent to assert that his current lumbar spine disability is due to his period of active service, the Board finds that etiology of DDD of the lumbar spine is not a simple condition of observable nature for which the Veteran is competent to provide an opinion on.  But see Jandreau, 492 F.3d at 1376, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The nature and cause of DDD which has manifest years after service is an appropriate question for someone with the requisite medical expertise and knowledge.  Testimony as to the possible relationship between the Veteran's lumbar spine DDD and the muscle strains and low back pain in service is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent that the Veteran's testimony on this question is competent, the Board finds that the specific, reasoned opinion of the February 2010 examiner and Dr. J.M. in May 2012 is of greater probative weight than the Veteran's more general lay assertions.

Finally, to the extent that the Veteran has asserted continuity of symptomatology of back pain since service, the Board acknowledges that the Veteran is certainly competent to describe symptoms of joint pain, to include the onset and duration of any back pain or problems he has experienced.  See Layno, 6 Vet. App. at 470.  However, the Board does not find such statements as to continuity to be credible.  At his Board hearing, the Veteran testified that he hurt his back approximately 6 months prior to retirement and that was when he began noticing back problems.  However, he later asserted in the hearing that he experienced continuous symptoms of back pain since 1992 when he was working at his civilian job after service (performing mopping and sweeping).  Prior to that, he stated that he had pain "from time to time but it wasn't severe because I wasn't . . . twisting and bending . . . ."  Furthermore, he has reported to various medical examiners around 2007 or 2008 that he has experienced lower back pain for a duration of 5 years (but he has also reported 15 years at a different time).  Thus, the probative evidence does not show continuity of symptomatology since service and service connection under 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  As there is no competent evidence favorable to the claim of service connection for a lumbar spine disability on a direct basis, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for DDD of the lumbar spine on a direct basis is denied.


REMAND

A remand on the issue pertaining to secondary service connection is necessary to obtain an addendum medical opinion that fully addresses the issue of causation and aggravation as it pertains to all of the Veteran's service-connected disabilities.  The Board notes that while the medical opinion of Dr. J.M. addresses the issue of direct service connection and secondary service connection specifically as it pertains to his service-connected hallux valgus, Dr. J.M. did not render an opinion as to causation or aggravation by the Veteran's other service-connected disabilities. 

The Veteran is currently in receipt of service connection for the following disabilities: hypertension, hallux valgus for both feet (right and left great toe), residuals of a left finger fracture, coronary artery disease, left thumb scar, and impingement syndrome of both right and left shoulders.  He has specifically provided testimony as to the relationship between his service-connected shoulder disabilities and his back disability.  During his Board hearing, the Veteran asserted that he was being treated for arthritis in his "full skeleton" and he considered his low back to be considered part of that skeleton.  He indicated that he has pain that generated from his shoulder down through his back.  See November 2010 Bd. Hrg. Tr. at 5-6.  The Board notes that the Veteran has not limited his appeal on the secondary matter to just his service-connected hallux valgus.  Thus, an addendum medical opinion must address all of the Veteran's service-connected conditions and his arguments.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who rendered the May 2012 medical opinion (Dr. J.M.) to the extent this is possible.  If Dr. J.M. is unavailable another appropriate examiner should render the opinion.  Specifically ask the examiner to provide an opinion as to whether the Veteran's DDD of the lumbar spine is proximately due to or the result of the Veteran's service-connected disabilities (excluding hallux valgus, as an adequate opinion has been provided).  The examiner should comment on whether the service-connected disabilities (hypertension, residuals of a left finger fracture, coronary artery disease, left thumb scar, and impingement syndrome of both right and left shoulders) aggravated (permanently worsened) the DDD of the lumbar spine.  

If aggravation is found, identify the baseline level of severity prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. Thereafter, readjudicate the claim.  If the issue is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


